 



Exhibit 10.2

 

 



Cathay Bank

 

Bonus Deferral Agreement

 

This Bonus Deferral Agreement ("Agreement"), effective as of March 13, 2014,
between Dunson K. Cheng, Chairman, President, and CEO of Cathay General Bancorp
and Cathay Bank (the "Executive"), and Cathay General Bancorp and Cathay Bank
(collectively, the "Company"), constitutes the agreement between the Executive
and the Company for the deferral of payment of $300,000, the Executive's
incentive bonus for the fourth quarter of 2013 ("Deferred Amount"). Except as
otherwise provided for below, the Company shall pay the Deferred Amount on
January 1 of the first year following the Executive's separation from service
from the Company. If the Executive is a specified employee (as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
"Code") and determined pursuant to related IRS guidance and Treasury regulations
now and as may be enacted in the future), the Company shall pay the Deferred
Amount on the later of: (i) January 1 of the first year following the
Executive's separation from service from the Company; or (ii) the first day of
the seventh month following the Executive's separation from service with the
Company. The Company may delay the Deferred Amount payment in accordance with
Section 1.409A-2(b)(7)(i) of the Treasury regulations to the extent that it
reasonably anticipates that if the payment were made as scheduled, the Company's
deduction with respect to such payment would not be permitted due to the
application of Code Section 162(m).

 

1.  In exchange for the Agreement by the Executive to defer payment of the
Deferred Amount, the Company will compute interest beginning March 28, 2014, at
5.02% per annum computed based on the actual number of days during each period
divided by the actual number of days for the full year. The Deferred Amount will
be increased at the end of each quarter by the interest so computed for the last
quarter. Beginning on the fifth anniversary of the Agreement, the interest rate
shall be adjusted to 350 basis points over the then prevailing interest rate on
a five-year U. S. Treasury note.

 

2.  Executive agrees to allow the Company to amend the terms of the Agreement,
including further deferring the date of the payment of the Deferred Amount, and
take such other actions as may be necessary, to comply with Code Section 409A
and related IRS guidance and Treasury regulations now and as may be enacted in
the future and to comply with any corresponding California income tax law and
regulations that may be in effect as of or enacted subsequent to the date of
this Agreement. However, any changes to the Deferred Amount and Section 1 above
require the consent of the Executive.

 

3.  The Company shall indemnify and reimburse to the Executive an amount which
after payment of applicable Federal, state, and local taxes by the Executive
would be sufficient to pay any Federal and California taxes that are incurred by
the Executive as a result of failure to comply with Section 409A and related
regulations of the Code and any corresponding California income tax law and
regulations ("Gross-Up Payment"). Except as provided in the preceding sentence,
the Company is not providing any indemnification to the Executive for any normal
or regular Federal or state income taxes related to the Deferred Amount. Any
Gross-Up Payment shall be promptly paid by the Company to the Executive, but by
no later than the end of the Executive's taxable year next following the
Executive's taxable year in which the Executive remits the related taxes.

    

4.  Cathay General Bancorp ("Bancorp") and Cathay Bank ("Bank") shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of Bancorp
or Bank, by agreement in form and substance reasonably satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that Bancorp or the Bank would be required to
perform it if no such succession had taken place. As used in this Agreement, the
"Company" shall mean the Bancorp and Bank as hereinbefore defined and any
successor to their respective business and/or assets as aforesaid that becomes
bound by the terms and provisions of this Agreement, by operation of law or
otherwise.

 



 

 

 

5.  This Agreement and all rights of the Executive hereunder shall inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees, and beneficiaries. If the Executive should die while any
amounts would still be payable to him hereunder if he had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive's devisee, legatee, or other
designee or, if there be no such designee, to the Executive's estate.

 

6.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. If any of the provisions of this Agreement are determined
to be unlawful or otherwise unenforceable, in whole or in part, such
determination shall not affect the validity of the remainder of this Agreement,
and this Agreement shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible.

 

7.  This Agreement and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

 

        EXECUTIVE         /s/ Dunson K. Cheng   Dunson K. Cheng, Chairman,
President, and CEO                           CATHAY GENERAL BANCORP         By:
/s/ Peter Wu     Peter Wu, Executive Vice Chairman and COO         By: /s/ Heng
W. Chen     Heng W. Chen, EVP & CFO                           CATHAY BANK      
  By: /s/ Peter Wu     Peter Wu, Executive Vice Chairman and COO         By: /s/
Heng W. Chen     Heng W. Chen, EVP & CFO            

  

 



